558 So. 2d 543 (1990)
HARDY CONTRACTORS, INC., Appellant,
v.
HOMELAND PROPERTY OWNERS ASSOCIATION and Miller-American Industries, Inc., Etc., Appellees.
No. 89-2444.
District Court of Appeal of Florida, Fourth District.
April 4, 1990.
Douglas R. Bell of Law Office of Bell & Bell, Fort Lauderdale, for appellant.
Timothy P. McCarthy of Merola, McCarthy & Cox, P.A., Palm Beach Gardens, for appellee-Miller-American Industries, Inc.
PER CURIAM.
We affirm the trial court's order denying appellant's motion to dismiss appellee's third-party complaint which found that appellant waived its right to arbitration. However, we do so without prejudice to appellant's filing of another motion to dismiss based upon the grounds left unresolved by the trial court's order.
HERSEY, C.J., and GLICKSTEIN, J., concur.
ANSTEAD, J., dissents with opinion.
ANSTEAD, Judge, dissenting.
Because the appellant raised the arbitration issue at the earliest opportunity I would uphold the right to arbitration despite appellant's subsequent request for discovery. Florida public policy now strongly favors arbitration, and I think this policy should prevail. In addition, I see no real conflict between first raising one's right to arbitration and then conducting discovery while the arbitration issue is pending. I fail to see how inquiring about the factual bases for a claim is somehow inconsistent with the assertion that the claim should be resolved by arbitration.